Exhibit 10.6

 

NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION

 

MATERIAL TERMS OF ANNUAL BONUS PLAN

 

The material terms of the Northern Technologies International Corporation annual
bonus plan for executive officers and certain other employees are set forth in
resolutions approved by the Compensation Committee and are not otherwise set
forth in any written formal plan or individual agreements between NTIC and plan
participants.

 

For each fiscal year, the total amount available under the bonus plan for all
plan participants, including executive officers, is dependent upon the Company’s
earnings before interest, taxes and other income, as adjusted to take into
account amounts to be paid under the bonus plan and certain other adjustments
(Adjusted EBITOI). Each plan participant’s percentage of the overall bonus pool
is based upon the number of plan participants, the individual’s annual base
salary and the individual’s position and level of responsibility within the
company. In the case of each of the Company’s executive officer participants,
75% of the amount of their individual bonus payout is determined based upon the
Company’s actual EBITOI for the fiscal year compared to a pre-established target
EBITOI for the fiscal year and 25% of the payout is determined based upon such
executive officer’s achievement of certain pre-established individual
performance objectives. The payment of bonuses under the plan is discretionary
and bonuses may be paid to executive officer participants in both cash and
shares of NTIC common stock, the exact amount and percentages of which are
determined by the Company’s Board of Directors, upon recommendation of the
Compensation Committee, after the completion of the Company’s consolidated
financial statements for the fiscal year.